  Case 2:14-cv-00601-MHT-JTA Document 2984 Filed 09/24/20 Page 1 of 16




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,                    )
                                          )
        Plaintiffs,                       )
                                          )        CIVIL ACTION NO.
        v.                                )          2:14cv601-MHT
                                          )               (WO)
JEFFERSON S. DUNN, in his                 )
official capacity as                      )
Commissioner of                           )
the Alabama Department of                 )
Corrections, et al.,                      )
                                          )
        Defendants.                       )

             PHASE 2A OPINION AND ORDER ON GOOD CAUSE

       The defendants have filed a motion to terminate

certain stipulated remedial orders entered in this case

that     were     originally        put       in   place     without       the

‘need-narrowness-intrusiveness’ findings required by the

Prison       Litigation    Reform    Act      (PLRA).       See   generally

Motion to Terminate (doc. no. 2924); see also 18 U.S.C.

§ 3626(a)(1)(A).          The PLRA imposes a mandatory stay of

any    prospective        relief    30    days      after   a     motion    to

terminate that relief is filed, continuing until the

motion is resolved.           See 18 U.S.C. § 3626(e)(2)(A)(i).
     Case 2:14-cv-00601-MHT-JTA Document 2984 Filed 09/24/20 Page 2 of 16




The defendants initially indicated their intent to seek

termination of the stipulated remedial orders in a brief

filed August 31, 2020, so the court assumes the mandatory

stay should be scheduled to take effect on September 30.

See Defs.’ Pretrial Br. (doc. no. 2908) at 55-57.                         The

court may postpone this automatic stay for up to 60 days

for good cause, as long as the postponement is not made

to     accommodate       “general     congestion      of       the   court’s

calendar.”       18 U.S.C. § 3626(e)(3).

       Now before the court is the plaintiffs’ motion for a

postponement.         See generally Pls.’ Motion to Postpone

Stay (doc. no. 2980).             For the reasons below, the court

finds that good cause exists to postpone the operation

of the automatic stay for 60 days.               The stay set to begin

on September 30 will start on November 29 instead.



                             I.    BACKGROUND

       Over the course of several years, the parties in this

longstanding        class     action      agreed    to     a    series      of

stipulations        to   resolve     significant       aspects       of   the

                                      2
  Case 2:14-cv-00601-MHT-JTA Document 2984 Filed 09/24/20 Page 3 of 16




litigation’s sprawling remedial dispute.               At the request

of the parties, the court entered these stipulations as

orders.     The court assumed that the parties agreed that

these stipulations complied with the PLRA.               However, the

orders entered before February 2019 generally did not

contain findings as to whether the provisions of the

stipulations     met     the    ‘need-narrowness-intrusiveness’

test established by 18 U.S.C. § 3626(a)(1)(A).                 The PLRA

gives defendants the right to move to terminate orders

entered without such findings at any time.              See 18 U.S.C.

§ 3626(b)(2).

    The     court    scheduled     an    evidentiary      hearing        to

determine whether these entered stipulations met the

need-narrowness-intrusiveness requirement of the PLRA.

At the close of the defendants’ pretrial brief, they

exercised    their     rights   under    the   PLRA    and    moved      to

terminate many or all of the remedial orders that were

scheduled for consideration at the PLRA hearings.                     See

Defs.’ Pretrial Br. (doc. no. 2908) at 55-57.



                                   3
     Case 2:14-cv-00601-MHT-JTA Document 2984 Filed 09/24/20 Page 4 of 16




       The court asked the defendants to provide a motion

to terminate separate from the pretrial brief to clarify

which orders or provisions they sought to terminate and

under what statutory provisions they sought termination.

In    their      subsequent    motion,       they   identified     various

provisions        of   each    of    the    stipulations        slated   for

consideration at the PLRA hearings and sought termination

of these provisions.           See generally Motion to Terminate

(doc.      no.    2924).       The    defendants         have   vacillated

repeatedly        about    whether         the   lists    of    provisions

identified in their motion are exhaustive, returning

intermittently to a position asserted in the pretrial

brief that their intent is to terminate all of the

stipulated remedial orders in their entirety.                    See Defs.’

Response to the Court’s Order (doc. no. 2970) at 4 (noting

intent to seek termination of every provision of every

order, including provisions not mentioned in the motion

to terminate).         But see, e.g., Motion Hearing Tr. (doc.

no. 2955) at 51-52 (stating the opposite); Motion to

Terminate (doc. no. 2924) at 8 (indicating that the

                                      4
  Case 2:14-cv-00601-MHT-JTA Document 2984 Filed 09/24/20 Page 5 of 16




motion to terminate “provides a list of all provisions

...   that     [the   State]     currently      believes      must       be

terminated or modified”).

      The   motion    to   terminate     remains       pending.      The

remedial orders identified therein are thus subject to

the automatic stay mandates of 18 U.S.C. § 3626(e) until

the court resolves the motion.



                       II. LEGAL STANDARD

      As mentioned above, the PLRA permits district courts

to postpone the operation of the automatic stay mandated

by 18 U.S.C. § 3626(e)(2)(A) for up to 60 days “for good

cause.”      18 U.S.C. § 3626(e)(3).         There is little case

law interpreting this provision, but what exists suggests

that the threshold for finding good cause is not high.

      The   Supreme    Court    has    called    the    ‘good     cause’

standard of § 3626(e)(3) “relatively generous.”                   Miller

v. French, 530 U.S. 327, 340 (2000).                 Moreover, Judge

Bybee of the Ninth Circuit, dissenting from a case that

upheld the imposition of a lengthy notice requirement on

                                   5
     Case 2:14-cv-00601-MHT-JTA Document 2984 Filed 09/24/20 Page 6 of 16




defendants before filing a motion to terminate because

of    the    burden     of    preparing    to    defend       against    such

motions, still found that good cause should be all but

presumed in labyrinthine class actions like the present

litigation.        See Plata v. Brown, 754 F.3d 1070, 1082 (9th

Cir. 2014) (Bybee, J. dissenting).               As Judge Bybee wrote:

“Good cause presumably exists in unusually complex cases

like this one.”         Id.



                              III. GOOD CAUSE

       The court finds that good cause exists in this case

to postpone the operation of the automatic stay for 60

days.       The    evidentiary       burden     on    the   plaintiffs      to

compose      a    defense     of   these   orders,      the    breadth    and

complexity of the remedial relief on which the plaintiffs

must now seek discovery, and the compressed schedule the

PLRA sets forth--compressed further by the uncertainty

regarding         the   intended      scope      of    the     defendants’

motion--convince the court that the circumstances here



                                      6
  Case 2:14-cv-00601-MHT-JTA Document 2984 Filed 09/24/20 Page 7 of 16




meet the “relatively generous” good cause threshold of

§ 3626(e)(3).

    The     plaintiffs      first       received      notice     of     the

defendants’ motion to terminate in the state’s pretrial

brief on the eve of a series of hearings on a separate

PLRA issue, hearings for which the parties had spent more

than a year preparing.             See Phase 2A Revised Remedy

Scheduling    Order     (doc.    no.     2537)   at   3-4    (initially

scheduling    the     hearings   for      July   2019).        The    court

recognizes that this put the plaintiffs in the difficult

position of not only having to turn the ship around, but

to get going almost instantly in another direction.                     The

plaintiffs were required to end their preparation for

those     hearings,     reassess        their    arguments      under     a

different legal standard, see generally Braggs v. Dunn,

2020 WL 5517262 (M.D. Ala. Sept. 14, 2020) (discussing

the “current and ongoing violation” standard that governs

motions to terminate), conceive a discovery plan to meet

the newly applicable standard, and ready themselves to

defend a substantial part of the case’s remedial scheme

                                    7
  Case 2:14-cv-00601-MHT-JTA Document 2984 Filed 09/24/20 Page 8 of 16




from being wiped clean.         The plaintiffs indicated on the

record at a hearing on September 9 that they would need

significant discovery as to current conditions in ADOC

facilities    to   be    fairly     prepared     to   present      their

defense.     See Motion Hr’g Tr. (doc. no. 2955) at 76-77

(“[I]t would be akin to essentially redoing a lot of the

liability trial over again.”).             This is, simply put, a

task that takes more than the 30 days the PLRA permits

by default.

    The default deadline has been made all the more

infeasible as the plaintiffs continue to labor under

confusion about exactly which provisions or orders the

state is moving to terminate.            The defendants’ pretrial

brief appeared to express an intent to seek wholesale

termination of all of the orders.              See Defs.’ Pretrial

Br. (doc. no. 2908) at 57.             The defendants’ motion to

terminate, at several points, suggested the opposite.

See, e.g., Motion to Terminate (doc. no. 2924) at 8

(“Below, the State provides a list of all provisions by

categorical objection that it currently believes must be

                                   8
  Case 2:14-cv-00601-MHT-JTA Document 2984 Filed 09/24/20 Page 9 of 16




terminated or modified.”). Perhaps most puzzlingly, when

asked   about    this    ambiguity      on    the    record     at    the

September 9 status conference, defense counsel told the

court in no uncertain terms that the defendants were

moving to terminate only specified provisions of orders,

not all of the orders in their entirety.             See Motion Hr’g

Tr. (doc. no. 2955) at 51-52.             The court conducted the

following    exchange     with    defense     counsel    during      that

conference:

    “THE COURT: Just some clarification, Mr. Lunsford.
    With your motion to terminate, are you seeking to
    terminate all orders or just portions of orders?

    “MR. LUNSFORD: Your Honor, mostly what we're moving
    to terminate is the portions of the orders that we've
    identified in the motion to terminate. There are some
    orders in their entirety that we believe should not
    be finalized or carried further, and so that--there
    are some discrete orders we've identified, but for
    the most part it is discrete parts.

    “THE COURT: Okay. So, then, you're seeking to
    terminate some whole orders and some parts of orders?

    “MR. LUNSFORD: That's correct, but mostly parts. Just
    a few orders in their entirety.

    “THE COURT: Okay. Very good. That helps a lot. And
    you've identified that for us; right?


                                   9
     Case 2:14-cv-00601-MHT-JTA Document 2984 Filed 09/24/20 Page 10 of 16




       MR. LUNSFORD: Yes, sir, we have. We identified all
       those sections to the extent we could in the--in our
       motion to terminate.”

Id.

       At the September 17 and 18 status conferences, less

than two weeks before the default date for the automatic

stay, the defendants purported to clarify that in fact

they sought to terminate all of the remedial orders in

their entirety.            See, e.g., Sept. 18, 2020, Motion Hr’g

R.D.     Tr.    at    3:16-4:2.       But   at    a    subsequent      status

conference on September 23, the defendants seemed to

advance        yet    another       position     on        which   orders    or

provisions are at issue, indicating that they intended

to     terminate      in    their    entirety     the       remedial   orders

entered more than two years ago--the majority, but not

all,      of    the    orders       identified        in     the   motion    to

terminate--and only certain provisions from the more

recent orders.         See Sept. 23, 2020, Motion Hr’g R.D. Tr.

at 14:16-19, 17:19-21, 19:6-20.

       In another twist, the defendants have indicated that

they may only seek to modify, rather than terminate, some

                                       10
  Case 2:14-cv-00601-MHT-JTA Document 2984 Filed 09/24/20 Page 11 of 16




orders or provisions they identify as having been made

unworkable by the coronavirus pandemic.                 But they have

said they won’t be able to clarify for the court or the

plaintiffs what orders they seek only to modify or how

they seek to modify them until the close of business on

September 29, one day before the stay is scheduled to go

into effect.      See id. at 5:15-6:11, 24:21-25:12.                 Even

if it were true, as the defendants argue, that the extent

of the necessary discovery does not alone provide a basis

for good cause, see Defs.’ Rule 26(f) Report (doc. no.

2976) at 1 n.2,1 the defendants’ persistent mercuriality

since   filing     their     motion     about     which     orders        or




    1.    The court finds it difficult to square this
argument with the Eleventh Circuit’s repeated insistence
that a district court abuses its discretion by failing
to provide plaintiffs an evidentiary hearing and adequate
opportunity to supplement the record when faced with a
motion to terminate. See Cason v. Seckinger, 231 F.3d
777, 782-83 (11th Cir. 2000); Loyd v. Ala. Dep’t of
Corrs., 176 F.3d 1336, 1342 (11th Cir. 1999). Following
the   defendants’  argument   would   seem   particularly
problematic in the circumstances of this case, where the
coronavirus pandemic presents a new and significant issue
on which plaintiffs have never had discovery.
                                   11
     Case 2:14-cv-00601-MHT-JTA Document 2984 Filed 09/24/20 Page 12 of 16




provisions they seek to terminate and the plaintiffs’

fair     confusion        on   that    question     would   still   justify

postponing the stay.2

       The plaintiffs additionally note that courts have

found good cause based on indicia in the existing record

of     continuing        constitutional       violations.       See    Pls.’

Motion to Postpone Stay (doc. no. 2980) at 1-2.                          The

parties disagree about how fulsome such indicia must be

to     support      a    finding      of   good   cause.     They     cite   a

smattering of mostly unreported cases in which district

courts across the country have articulated various views

of the requirements for a finding of good cause based on

evidence       of       ongoing    constitutional       violations:      for

instance,           as     requiring         only     “allegations”          of



    2. The ongoing coronavirus pandemic will likely make
the plaintiffs’ task of developing evidence even more
difficult because of the complications it has created for
legal visitors attempting to enter prisons and interview
prisoners. Indeed, the defendants have argued that the
risks caused by the pandemic should prevent the
plaintiffs’   expert   from    conducting  any   facility
inspections whatsoever in preparation for the termination
hearings. See Defs.’ Rule 26(f) Report (doc. no. 2976)
at 1 n.2.
                            12
  Case 2:14-cv-00601-MHT-JTA Document 2984 Filed 09/24/20 Page 13 of 16




constitutional deficiency, see Skinner v. Uphoff, 410 F.

Supp.    2d    1104,   1112   (D.    Wyo.    2006)    (Brimmer,      J.),

“evidence      arguably   supporting”       such   allegations,       see

Lancaster v. Tilton, 2007 WL 4145963, at *1 (N.D. Cal.

Nov. 19, 2007) (Alsup, J.), a “strong indication in the

record that a constitutional violation persists,” Balla

v. Idaho State Bd. of Corrs., 2019 WL 9831023, at *1

(D. Idaho Mar. 28, 2019) (Winmill, J.) (quoting 3 Michael

B. Mushlin, Rights of Prisoners § 17:10 (5th ed. 2018)),

or,     most    stringently,        that     the     record     already

demonstrates “widespread constitutional violations,” see

Merriweather      v.   Sherwood,     235    F.   Supp.   2d   339,    344

(S.D.N.Y. 2002) (McMahon, J.).3



    3.   Although the court takes no position today on
which (if any) of these formulations accurately
characterizes the necessary showing for good cause based
on evidence of current violations, the district court’s
dictum in Merriweather appears incompatible both with the
Eleventh Circuit’s mandate that plaintiffs must be
allowed an opportunity to develop a record of current
violations before determinations are made regarding a
motion to terminate, see Cason, 231 F.3d at 782-83; Loyd,
136 F.3d at 1342, and with the Second Circuit’s position
at the time Merriweather was decided that the good cause
postponement provision exists in part to “provide
                           13
  Case 2:14-cv-00601-MHT-JTA Document 2984 Filed 09/24/20 Page 14 of 16




       As recently as September 2, 2020, the court observed

that    “ADOC     has    still     not    adequately     monitored    its

provision of mental-health care,” that “ADOC has been

unable or unwilling to take necessary steps to monitor

its own practices,” and that “external monitoring is

necessary to address ongoing constitutional violations.”

Braggs v. Dunn, -- F. Supp. 3d ---, 2020 WL 5231302, at

*21,    *27-28    (M.D.    Ala.     Sept.   2,   2020)    (emphases       in

original).       But the court sees no need to rule on whether

the     existing        evidence     of     ongoing      constitutional

violations provides an independent basis for good cause

in light of the extraordinary complexity of the issues

on which the parties must prepare to present evidence and

the continuing opacity about what orders or provisions

are being challenged.




plaintiffs with ‘an opportunity to present evidence
showing the need for continuation of prospective
relief,’” see Merriweather, 235 F. Supp. 2d at 344
(quoting Benjamin v. Jacobson, 172 F.3d 144, 166 (2d Cir.
1999)).
                           14
  Case 2:14-cv-00601-MHT-JTA Document 2984 Filed 09/24/20 Page 15 of 16




    As other courts contemplating motions to terminate

in complex cases like this one have noted, the mandate

of § 3626(b)(3) that the plaintiffs must show a “current

and ongoing violation” of federal law and that each order

“remains necessary to correct” that violation tends to

require the development of “substantial evidence” and a

“detailed factual inquiry.”             See Plata v. Brown, 2013 WL

654996, at *1 (N.D. Cal. Feb. 21, 2013) (Henderson, J.).

In light of the nigh-insurmountable difficulty that the

30-day default deadline places on parties preparing for

such hearings when the remedial disputes are as expansive

and nuanced as those presented here, Congress created the

60-day extension to allow the parties enough time to put

together a fair and adequate case while still ensuring

that the court rules promptly on termination motions.

See Plata, 754 F.3d at 1082 (Bybee, J., dissenting).                      A

default schedule that would at best be implausible was

here made impossible by the frequent changes in the

defendants’ position about precisely what relief they

sought   to    terminate.        Granting      an   extension      today

                                   15
     Case 2:14-cv-00601-MHT-JTA Document 2984 Filed 09/24/20 Page 16 of 16




appropriately recognizes the immensity of the task that

the court and the parties face at this juncture.

       For all of these reasons, pursuant to 18 U.S.C.

§ 3626(e)(3), the court finds good cause to postpone for

60     days    the    automatic     stay    of    the   remedial     orders

identified in the defendants’ motion to terminate.

       Accordingly, it is ORDERED that:

       (1) The       plaintiffs’     motion      to   postpone   the   stay

(doc. no. 2980) is granted.                The automatic stay of the

orders identified in the defendants’ motion to terminate

(doc. no. 2924) will be postponed by 60 days under

18 U.S.C. § 3626(e)(3).

       (2) The orders that are identified in the motion to

terminate and that are properly subject to that motion

will be stayed on November 29, 2020, unless the court

finds before then that the relief meets the requirements

of 18 U.S.C. § 3626(b)(3).

       DONE, this the 24th day of September, 2020.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE


                                      16
